DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
In claim 10, line 2, substitute “a” with --the-- before “bump.”
Claim 12 depends from claim 10, so it is objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US Pub. 2014/0312390; hereinafter “Tsai”).
Tsai discloses [Re claim 1] a semiconductor device comprising: a bipolar transistor 110 (page 2, paragraph 23) including an emitter layer 114 (page 2, paragraph 23) extending with a width (see fig. 1E), a bump (161, 163) (page 2, paragraph 23) electrically connected to the emitter layer 114 (see fig. 1E), and a mounting substrate 100 that supports a metal wiring line 131 (page 3, paragraph 29) electrically connected to the bump (161, 163) (a capacitor 181 comprising a first metal layer 131 is coupled to the HBT 110; page 2, paragraph 24; so, the first metal layer 131 is electrically connected to the bump (161, 163)), the metal wiring line 131 being arranged, with respect to the emitter layer 114, such that a center of the metal wiring line 131 is positioned in plan view at a position that is separated from a center of the emitter layer 114 in a longitudinal direction in which the emitter layer 114 extends (see fig. 1D).
Tsai discloses [Re claim 2] wherein the bipolar transistor 110 further includes an emitter wiring line 132a electrically connected to the emitter layer 114 (page 2, paragraph 23; see fig. 1E), and an insulating film 151 (page 2, paragraph 23) covering the emitter wiring line 132a and having an opening 171 through which the emitter wiring line 132a is exposed (page 2, paragraph 23; see fig. 1E), and the bump (161, 163) is on the insulating film 151 so as to bury the opening 171 (see fig. 1E) and is electrically connected to the emitter layer 114 via the emitter wiring line 132a (page 2, paragraph 23; see fig. 1E).
Tsai discloses [Re claim 3] wherein the emitter wiring line 132a covers the entirety of the emitter layer 114 in plan view (see fig. 1E).
Tsai discloses [Re claim 4] wherein the bump (161, 163) is arranged, with respect to the emitter layer 114 (see fig. 1E), such that a center of the bump (161, 163) is positioned in plan view at a 39position that is separated from a center of the emitter layer 114 in a longitudinal direction in which the emitter layer 114 extends (see figs. 1D and 1E).
Tsai discloses [Re claim 5] wherein the bipolar transistor 110 is a heterojunction bipolar transistor (HBT; page 2, paragraph 23).
Tsai discloses [Re claim 6] wherein the bump (161, 163) includes a pillar bump 161 (page 2, paragraph 23; see fig. 1E).
Tsai discloses [Re claim 7] further comprising an emitter electrode 122 (page 2, paragraph 23) on the emitter layer 114 (see fig. 1E), a wiring line 131a (page 2, paragraph 23) electrically connected to the emitter layer 114 via the emitter electrode 122 (see fig. 1E), a topmost wiring line 132a (page 2, paragraph 23) electrically connected to the emitter layer 114 via the emitter electrode 122 and wiring line 131a (see fig. 1E), an insulating film 151 (page 2, paragraph 23) covering the topmost wiring line 132a and having an opening 171 through which the topmost wiring line 132a is exposed (page 2, paragraph 23; see fig. 1E), the opening 171 being arranged so as to overlap at least a portion of the emitter layer 114 in plan view (see figs. 1D and 1E), and a rewiring line 141 (page 2, paragraph 23) formed on the insulating film 151 so as to bury the opening 171 (see fig. 1E) and electrically connected to the emitter layer 114 via the topmost wiring line 132a (See fig. 1E).
Tsai discloses [Re claim 8] wherein the wiring line 131a is electrically connected to the topmost wiring line 132a and below the topmost wiring line 132a (see fig. 1E), wherein a main material of the rewiring line 141 (Cu; pages 3-4, paragraph 30) is different from that of the wiring line 131a (Au; page 3, paragraph 29).
Tsai discloses [Re claim 9] wherein 40the rewiring line 141 is arranged so as to cover the emitter layer 114 in plan view (see figs. 1D and 1E).
Tsai discloses [Re claim 10] wherein the bump (161, 163) is formed on a part of the rewiring line 141 and electrically connected to the rewiring line 141 (see fig. 1E).
Tsai discloses [Re claim 11] wherein the bipolar transistor 110 is a heterojunction bipolar transistor (HBT; page 2, paragraph 23).
Tsai discloses [Re claim 12] wherein the bump (161, 163) includes a pillar bump 161 (page 2, paragraph 23; see fig. 1E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 17, 2022